•HARDY, Judge.
This is a, companion suit to the case of Carter v. Middleton, No. 8209, La.App., 76 So.2d 594. The cases were consolidated for trial and the facts involved are identical.
• The plaintiff in this case, Frank M. Dance, was the owner of the property which was leased to Carter and brought this *599suit to recover the value of the Barn, a structure some 40 by 30 feet, allegedly valued at $1,500, together with an additional sum of $260 alleged to have been the value of 1,000 feet of lumber, a loading rack and a pecan tree, which were also destroyed in the fire. There was judgment in favor of plaintiff in the principal sum of $1,460, from which the defendants have appealed.
For the reasons assigned in the 'case of Carter v. Middleton, No. 8209, La.App., 76 So.2d 594, the judgment appealed from is affirmed at appellant’s cost.
AYRES, J., recused.